EXHIBIT 10.13A

 

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

KINGSBRIDGE CAPITAL LIMITED

 

and

 

TERCICA, INC.

 

dated as of October 14, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS

   1

Section 1.01.

  “Articles”    1

Section 1.02.

  “Blackout Amount”    1

Section 1.03.

  “Blackout Shares”    2

Section 1.04.

  “Closing Date”    2

Section 1.05.

  “Commission”    2

Section 1.06.

  “Commission Documents”    2

Section 1.07.

  “Commitment Period”    2

Section 1.08.

  “Common Stock”    2

Section 1.09.

  “Condition Satisfaction Date”    2

Section 1.10.

  “Damages”    2

Section 1.11.

  “Draw Down”    2

Section 1.12.

  “Draw Down Amount”    2

Section 1.13.

  “Draw Down Discount Price”    2

Section 1.14.

  “Draw Down Notice”    2

Section 1.15.

  “Draw Down Pricing Period”    2

Section 1.16.

  “DTC”    2

Section 1.17.

  “Effective Date”    2

Section 1.18.

  “Exchange Act”    3

Section 1.19.

  “Excluded Merger or Sale”    3

Section 1.20.

  “Knowledge”    3

Section 1.21.

  “Make Whole Amount”    3

Section 1.22.

  “Market Capitalization”    3

Section 1.23.

  “Material Adverse Effect”    3

Section 1.24.

  “Maximum Commitment Amount”    3

Section 1.25.

  “Maximum Draw Down Amount”    3

Section 1.26.

  “NASD”    3

Section 1.27.

  “Permitted Transaction”    3

Section 1.28.

  “Person”    3

Section 1.29.

  “Principal Market”    3

Section 1.30.

  “Prohibited Transaction”    4

Section 1.31.

  “Prospectus”    4

Section 1.32.

  “Registrable Securities”    4

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 1.33.

  “Registration Rights Agreement”    4

Section 1.34.

  “Registration Statement”    4

Section 1.35.

  “RegulationD”    4

Section 1.36.

  “Section4(2)”    4

Section 1.37.

  “Securities Act”    4

Section 1.38.

  “Settlement Date”    4

Section 1.39.

  “Shares”    4

Section 1.40.

  “Trading Day”    4

Section 1.41.

  “VWAP”    4

Section 1.42.

  “Warrant”    4

Section 1.43.

  “Warrant Shares”    5

ARTICLE II     PURCHASE AND SALE OF COMMON STOCK

   5

Section 2.01.

  Purchase and Sale of Stock    5

Section 2.02.

  Closing    5

Section 2.03.

  Registration Statement and Prospectus    5

Section 2.04.

  Warrant    5

Section 2.05.

  Blackout Shares    5

ARTICLE III    DRAW DOWN TERMS

   5

Section 3.01.

  Draw Down Notice    5

Section 3.02.

  Number of Shares    6

Section 3.03.

  Limitation on Draw Downs    6

Section 3.04.

  Trading Cushion    6

Section 3.05.

  Settlement    6

Section 3.06.

  Delivery of Shares; Payment of Draw Down Amount    6

Section 3.07.

  Failure to Deliver Shares    7

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7

Section 4.01.

  Organization, Good Standing and Power    7

Section 4.02.

  Authorization; Enforcement    7

Section 4.03.

  Capitalization    8

Section 4.04.

  Issuance of Shares    8

Section 4.05.

  No Conflicts    8

Section 4.06.

  Commission Documents, Financial Statements    9

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 4.07.

  No Material Adverse Change    10

Section 4.08.

  No Undisclosed Liabilities    10

Section 4.09.

  No Undisclosed Events or Circumstances    10

Section 4.10.

  Actions Pending    10

Section 4.11.

  Compliance with Law    10

Section 4.12.

  Disclosure    10

Section 4.13.

  Material Non-Public Information    10

Section 4.14.

  Exemption from Registration; Valid Issuances    11

Section 4.15.

  No General Solicitation or Advertising in Regard to this Transaction    11

Section 4.16.

  No Integrated Offering    11

Section 4.17.

  Acknowledgment Regarding Investor’s Purchase of Shares    11

ARTICLE V     REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

   11

Section 5.01.

  Organization and Standing of the Investor    11

Section 5.02.

  Authorization and Power    12

Section 5.03.

  No Conflicts    12

Section 5.04.

  Financial Capability    12

Section 5.05.

  Information    13

Section 5.06.

  Selling Restrictions    13

Section 5.07.

  Statutory Underwriter Status    13

Section 5.08.

  Not an Affiliate    13

Section 5.09.

  Manner of Sale    13

Section 5.10.

  Prospectus Delivery    13

ARTICLE VI     COVENANTS OF THE COMPANY

   13

Section 6.01.

  Securities    13

Section 6.02.

  Reservation of Common Stock    14

Section 6.03.

  Registration and Listing    14

Section 6.04.

  Registration Statement    14

Section 6.05.

  Compliance with Laws    14

Section 6.06.

  Reporting Requirements    14

Section 6.07.

  Other Financing    15

Section 6.08.

  Prohibited Transactions    15

Section 6.09.

  Corporate Existence    15

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 6.10.

  Non-Disclosure of Non-Public Information    15

Section 6.11.

  Notice of Certain Events Affecting Registration; Suspension of Right to
Request a Draw Down    16

Section 6.12.

  Amendments to the Registration Statement    16

Section 6.13.

  Prospectus Delivery    16

Section 6.14.

  Expectations Regarding Draw Downs    16

ARTICLE VII     CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW
DOWN

   17

Section 7.01.

  Accuracy of the Company’s Representations and Warranties    17

Section 7.02.

  Performance by the Company    17

Section 7.03.

  Compliance with Law    17

Section 7.04.

  Effective Registration Statement    17

Section 7.05.

  No Knowledge    17

Section 7.06.

  No Suspension    17

Section 7.07.

  No Injunction    18

Section 7.08.

  No Proceedings or Litigation    18

Section 7.09.

  Sufficient Shares Registered for Resale    18

Section 7.10.

  Warrant    18

Section 7.11.

  Opinion of Counsel    18

Section 7.12.

  Accuracy of Investor’s Representation and Warranties    18

ARTICLE VIII     TERMINATION

   18

Section 8.01.

  Term    18

Section 8.02.

  Other Termination    19

Section 8.03.

  Effect of Termination    19

ARTICLE IX    INDEMNIFICATION

   19

Section 9.01.

  Indemnification    19

Section 9.02.

  Notification of Claims for Indemnification    20

Section 9.03.

  Dispute Resolution    21 ARTICLE X     MISCELLANEOUS    22

Section 10.01.

  Fees and Expenses    22

Section 10.02.

  Reporting Entity for the Common Stock    22

Section 10.03.

  Brokerage    23

Section 10.04.

  Notices    23

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 10.05.

   Assignment    24

Section 10.06.

   Amendment; No Waiver    24

Section 10.07.

   Entire Agreement    24

Section 10.08.

   Severability    24

Section 10.09.

   Title and Subtitles    24

Section 10.10.

   Counterparts    24

Section 10.11.

   Choice of Law    25

Section 10.12.

   Specific Enforcement, Consent to Jurisdiction    25

Section 10.13.

   Survival    25

Section 10.14.

   Publicity    25

Section 10.15.

   Further Assurances    25

 

v



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

KINGSBRIDGE CAPITAL LIMITED

 

and

 

TERCICA, INC.

 

dated as of October 14, 2005

 

This COMMON STOCK PURCHASE AGREEMENT is entered into as of the 14 day of
October, 2005 (this “Agreement”), by and between KINGSBRIDGE CAPITAL LIMITED, an
entity organized and existing under the laws of the British Virgin Islands (the
“Investor”) and TERCICA, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Company”).

 

WHEREAS, the parties desire that, upon the terms and subject to the limitations
and conditions set forth herein, the Company may issue and sell to the Investor,
from time to time as provided herein, and the Investor shall purchase from the
Company, up to $75 million worth of shares of Common Stock (as defined below);
and

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

 

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and under the Warrant (as defined below), upon
the terms and subject to the conditions set forth therein; and

 

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 260,000 shares of Common Stock, upon the terms and subject to the conditions
set forth therein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. “Articles” shall have the meaning assigned to such term in
Section 4.03 hereof.

 

Section 1.02. “Blackout Amount” shall have the meaning assigned to such term in
the Registration Rights Agreement.



--------------------------------------------------------------------------------

Section 1.03. “Blackout Shares” shall have the meaning assigned to such term in
the Registration Rights Agreement.

 

Section 1.04. “Closing Date” means the date on which this Agreement is executed
and delivered by the Company and the Investor.

 

Section 1.05. “Commission” means the United States Securities Exchange
Commission.

 

Section 1.06. “Commission Documents” shall have the meaning assigned to such
term in Section 4.06 hereof.

 

Section 1.07. “Commitment Period” means the period commencing on the Effective
Date and expiring on the earliest to occur of (i) the date on which the Investor
shall have purchased Shares pursuant to this Agreement for an aggregate purchase
price equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring
36 months from the Effective Date.

 

Section 1.08. “Common Stock” means the common stock of the Company, par value
$0.001 per share.

 

Section 1.09. “Condition Satisfaction Date” shall have the meaning assigned to
such term in Article VII hereof.

 

Section 1.10. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).

 

Section 1.11. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.

 

Section 1.12. “Draw Down Amount” means the actual amount of a Draw Down paid to
the Company.

 

Section 1.13. “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during the Draw Down Pricing Period when the VWAP equals or exceeds
$3.00 but is less than $7.50, (ii) 92% of the VWAP on any Trading Day during the
Draw Down Pricing Period when the VWAP equals or exceeds $7.50 but is less than
$14.00, or (iii) 94% of the VWAP on any Trading Day during the Draw Down Pricing
Period when the VWAP equals or exceeds $14.00.

 

Section 1.14. “Draw Down Notice” shall have the meaning assigned to such term in
Section 3.01 hereof.

 

Section 1.15. “Draw Down Pricing Period” shall mean, with respect to each Draw
Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.

 

Section 1.16. “DTC” shall mean the Depository Trust Company, or any successor
thereto.

 

Section 1.17. “Effective Date” means the first Trading Day immediately following
the date on which the Registration Statement is declared effective by the
Commission.

 

2



--------------------------------------------------------------------------------

Section 1.18. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

Section 1.19. “Excluded Merger or Sale” shall have the meaning assigned to such
term in the Warrant.

 

Section 1.20. “Knowledge” means the actual knowledge of the Company’s President
and Chief Executive Officer, Chief Financial Officer, Senior Vice President
Clinical and Regulatory Affairs, Senior Vice President of Legal Affairs, Senior
Vice President Commercial Operations, and Senior Vice President Pharmaceutical
Operations.

 

Section 1.21. “Make Whole Amount” shall have the meaning specified in
Section 3.07.

 

Section 1.22. “Market Capitalization” means, as of any Trading Day, the product
of (i) the closing sale price of the Company’s Common Stock as reported by
Bloomberg L.P. using the AQR function and (ii) the number of outstanding shares
of Common Stock of the Company as reported by Bloomberg L.P. using the DES
function.

 

Section 1.23. “Material Adverse Effect” means any effect on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, that none of the
following shall constitute a “Material Adverse Effect”: (i) the effects of
conditions or events that are generally applicable to the capital, financial,
banking, currency, biotechnology or pharmaceutical markets, (ii) any changes or
effects resulting from the announcement or consummation of the transactions
contemplated by this Agreement, including, without limitation, any changes or
effects associated with any particular Draw Down, and (iii) changes in the
market price of the Company’s Common Stock.

 

Section 1.24. “Maximum Commitment Amount” means the lesser of (i) $75 million in
aggregate Draw Down Amounts or (ii) 6,036,912 shares of Common Stock (as
adjusted for stock splits, stock combinations, stock dividends,
recapitalizations and the like occurring on or after the date of this
Agreement).

 

Section 1.25. “Maximum Draw Down Amount” means the lesser of (i) 2% of the
Company’s Market Capitalization at the time of the Draw Down, or (ii) $7
million.

 

Section 1.26. “NASD” means the National Association of Securities Dealers, Inc.

 

Section 1.27. “Permitted Transaction” shall have the meaning assigned to such
term in Section 6.07 hereof.

 

Section 1.28. “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
any government or political subdivision or an agency or instrumentality thereof.

 

Section 1.29. “Principal Market” means the Nasdaq National Market, the Nasdaq
SmallCap Market, the American Stock Exchange or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock.

 

3



--------------------------------------------------------------------------------

Section 1.30. “Prohibited Transaction” shall have the meaning assigned to such
term in Section 6.08 hereof.

 

Section 1.31. “Prospectus” as used in this Agreement means the prospectus in the
form included in the Registration Statement, as supplemented from time to time
pursuant to Rule 424(b) of the Securities Act.

 

Section 1.32. “Registrable Securities” means (i) the Shares, (ii) the Warrant
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (w) the
Registration Statement has been declared effective by the Commission and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, (y) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (z) in the opinion of counsel to
the Company such Registrable Securities may be sold without registration and
without any time, volume or manner limitations pursuant to Rule 144(k) (or any
similar provision then in effect) under the Securities Act.

 

Section 1.33. “Registration Rights Agreement” shall have the meaning set forth
in the recitals of this Agreement.

 

Section 1.34. “Registration Statement” shall have the meaning assigned to such
term in the Registration Rights Agreement.

 

Section 1.35. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

 

Section 1.36. “Section 4(2)” shall have the meaning set forth in the recitals of
this Agreement.

 

Section 1.37. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

 

Section 1.38. “Settlement Date” shall have the meaning assigned to such term in
Section 3.05 hereof.

 

Section 1.39. “Shares” means the shares of Common Stock of the Company that are
and/or may be purchased hereunder.

 

Section 1.40. “Trading Day” means any day other than a Saturday or a Sunday on
which the Principal Market is open for trading in equity securities.

 

Section 1.41. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.

 

Section 1.42. “Warrant” shall have the meaning set forth in the recitals of this
Agreement.

 

4



--------------------------------------------------------------------------------

Section 1.43. “Warrant Shares” means the shares of Common Stock issuable to the
Investor upon exercise of the Warrant.

 

ARTICLE II

 

PURCHASE AND SALE OF COMMON STOCK

 

Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate purchase price of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.

 

Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Clifford Chance US LLP, 31 West
52nd Street, New York, NY 10019 at 2:00 p.m. local time on October 14, 2005, or
at such other time and place or on such date as the Investor and the Company may
agree upon (the “Closing Date”). At or prior to the Closing, each party shall
deliver all documents, instruments and writings required to be delivered by such
party at the Closing pursuant to this Agreement.

 

Section 2.03. Registration Statement and Prospectus. Promptly after the Closing,
the Company shall prepare and file with the Commission the Registration
Statement (including the Prospectus) in accordance with the provisions of the
Securities Act and the Registration Rights Agreement.

 

Section 2.04. Warrant. On the Closing Date, the Company shall issue and deliver
the Warrant to the Investor.

 

Section 2.05. Blackout Shares. The Company shall deliver any Blackout Amount or
issue and deliver any Blackout Shares to the Investor in accordance with
Section 1(e) of the Registration Rights Agreement.

 

ARTICLE III

 

DRAW DOWN TERMS

 

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

 

Section 3.01. Draw Down Notice. The Company, may, in its sole discretion, issue
a Draw Down Notice specifying the dollar amount of Shares it elects to sell to
the Investor (each such election a “Draw Down”) up to a Draw Down Amount equal
to the Maximum Draw Down Amount during the Commitment Period, which Draw Down
the Investor will be obligated to accept. The Company shall inform the Investor
via facsimile transmission, with a copy to the Investor’s counsel, as to such
Draw Down Amount before commencement of trading on the first Trading Day of the
related Draw Down Pricing Period (the “Draw Down Notice”). In addition to the
Draw Down Amount, each Draw Down Notice shall designate the first Trading Day of
the Draw Down Pricing Period. In no event shall any Draw Down Amount exceed the
Maximum Draw Down Amount. Each Draw Down Notice shall be accompanied by a
certificate, signed by the Chief Executive Officer or Chief Financial Officer
dated, as of the date of such Draw Down Notice, in the form of Exhibit C hereof.

 

5



--------------------------------------------------------------------------------

Section 3.02. Number of Shares. Subject to Section 3.06(b), the number of Shares
to be issued in connection with each Draw Down shall be equal to the sum of the
number of shares issuable on each Trading Day of the Draw Down Pricing Period.
The number of shares issuable on a Trading Day of the Draw Down Pricing Period
shall be equal to the quotient of one eighth (1/8th) of the Draw Down Amount
divided by the Draw Down Discount Price for such Trading Day.

 

Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be permitted
during each Draw Down Pricing Period.

 

Section 3.04. Trading Cushion. Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Draw Down Pricing Period and the beginning of the next succeeding Draw Down
Pricing Period.

 

Section 3.05. Settlement. The number of Shares purchased by the Investor in any
Draw Down shall be determined and settled on two separate dates. Shares
purchased by the Investor during the first four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the sixth Trading
Day of such Draw Down Pricing Period. Shares purchased by the Investor during
the second four Trading Days of any Draw Down Pricing Period shall be determined
and settled no later than the second Trading Day after the last Trading Day of
such Draw Down Pricing Period. Each date on which settlement of the purchase and
sale of Shares occurs hereunder being referred to as a “Settlement Date.” The
Investor shall provide the Company with delivery instructions for the Shares to
be issued at each Settlement Date at least two Trading Days in advance of such
Settlement Date. The number of Shares actually issued shall be rounded to the
nearest whole number of Shares.

 

Section 3.06. Delivery of Shares; Payment of Draw Down Amount.

 

(a) On each Settlement Date, the Company shall deliver the Shares purchased by
the Investor to the Investor or its designees via book-entry through the DTC to
an account designated by the Investor, and upon receipt of the Shares, the
Investor shall cause payment therefor to be made to the Company’s designated
account by wire transfer of immediately available funds, if the Shares are
received by the Investor no later than 1:30 p.m. (Eastern Time), or next day
available funds, if the Shares are received thereafter. Upon the written request
of the Company, the Investor will cause its banker to confirm to the Company
that the Investor has provided irrevocable instructions to cause payment for the
Shares to be made as set forth above, immediately following confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

 

(b) For each Trading Day during a Draw Down Pricing Period that the VWAP is less
than the greater of (i) 90% of the Closing Price of the Company’s Common Stock
on the Trading Day immediately preceding the commencement of such Draw Down
Pricing Period, or (ii) $3.00, such Trading Day shall not be used in calculating
the number of Shares to be issued in connection with such Draw Down, and the
Draw Down Amount in respect of such Draw Down Pricing Period shall be reduced by
one eighth (1/8th) of the initial Draw Down Amount specified in the Draw Down
Notice. If trading in the Company’s Common Stock is suspended for any reason for
more than three (3) consecutive or non-consecutive hours during any Trading Day
during a Draw Down Pricing Period, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice.

 

6



--------------------------------------------------------------------------------

Section 3.07. Failure to Deliver Shares. If on any Settlement Date, the Company
fails to deliver the Shares purchased by the Investor, and such failure is not
cured within three (3) Trading Days following such Settlement Date, the Company
shall pay to the Investor on demand in cash by wire transfer of immediately
available funds to an account designated by the Investor the “Make Whole
Amount;” provided, however, that in the event that the Company is prevented from
delivering Shares in respect of any such Settlement Date in a timely manner by
any fact or circumstance that is reasonably within the control of, or directly
attributable to, the Investor, then such three (3) Trading Day period shall be
automatically extended until such time as such fact or circumstance is cured. As
used herein, the Make Whole Amount shall be an amount equal to the sum of
(i) the Draw Down Amount actually paid by the Investor in respect of such Shares
plus (ii) an amount equal to the actual loss suffered by the Investor in respect
of sales to subsequent purchasers, pursuant to transactions entered into before
the Settlement Date, of the Shares that were required to be delivered by the
Company, which shall be based upon documentation reasonably satisfactory to the
Company demonstrating the difference (if greater than zero) between (A) the
price per share paid by the Investor to purchase such number of shares of Common
Stock necessary for the Investor to meet its share delivery obligations to such
subsequent purchasers minus (B) the average Draw Down Discount Price during the
applicable Draw Down Pricing Period. In the event that the Make Whole Amount is
not paid within three (3) Trading Days following a demand therefor from the
Investor, the Make Whole Amount shall accrue interest compounded daily at a rate
of five percent (5%) per annum up to and including the date on which the Make
Whole Amount is actually paid. Notwithstanding anything to the contrary set
forth in this Agreement, in the event that the Company pays the Make Whole
Amount (plus interest, if applicable) in respect of any Settlement Date in
accordance with this Section 3.07, such payment shall be the Investor’s sole
remedy in respect of the Company’s failure to deliver Shares in respect of such
Settlement Date, and the Company shall not be obligated to deliver such Shares.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Investor:

 

Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below), the Company
does not own more than fifty percent (50%) of the outstanding capital stock of
or control any other business entity, other than any wholly-owned subsidiary
that is not “significant” within the meaning of Regulation S-X promulgated by
the Commission. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify or be in good
standing would not have a Material Adverse Effect.

 

Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and, to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Articles); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as

 

7



--------------------------------------------------------------------------------

contemplated by Section 6.05); and (iii) each of this Agreement and the
Registration Rights Agreement has been duly executed and delivered, and the
Warrant has been duly executed, issued and delivered, by the Company and
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application.

 

Section 4.03. Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding as of June 30, 2005 are set forth on a
schedule (the “Disclosure Schedule”) previously delivered to the Investor. All
of such outstanding shares of the Common Stock as of June 30, 2005 have been
duly and validly authorized and issued, and are fully paid and non-assessable.
Except as set forth in this Agreement, the Commission Documents, or as
previously disclosed on the Disclosure Schedule, as of June 30, 2005, no shares
of Common Stock are entitled to preemptive rights and, as of June 30, 2005,
there are no outstanding options, warrants, scrip, rights to subscribe to, call
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for or giving any right to subscribe for, any
shares of capital stock of the Company. Except as set forth in this Agreement,
the Commission Documents, or as previously disclosed to the Investor in the
Disclosure Schedule, as of June 30, 2005, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock of the Company. Except as described in
the Commission Documents or as previously disclosed to the Investor in the
Disclosure Schedule, as of the date hereof the Company is not a party to any
agreement granting registration rights to any Person with respect to any of its
equity or debt securities. Except as set forth in the Commission Documents or as
previously disclosed on the Disclosure Schedule, as of the date hereof the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. The
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued during the eighteen month period immediately
prior to the Closing complied with all applicable federal and state securities
laws, and no stockholder has a right of rescission or damages with respect
thereto that could reasonably be expected to have a Material Adverse Effect. The
Company has furnished or made available to the Investor true and correct copies
of the Company’s Amended and Restated Certificate of Incorporation, as amended
and in effect on the date hereof (the “Articles”), and the Company’s Bylaws, as
amended and in effect on the date hereof (the “Bylaws”).

 

Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Articles) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, the Shares and the Warrant Shares shall be validly issued and
outstanding, fully paid and non-assessable, and the Investor shall be entitled
to all rights accorded to a holder of shares of Common Stock.

 

Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Articles or Bylaws, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party, (iii) create or impose a lien,
charge or encumbrance on any property of the Company under any agreement or any
commitment to which the Company is a party or by

 

8



--------------------------------------------------------------------------------

which the Company is bound or by which any of its respective properties or
assets are bound, (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected, or (v) require any consent of any
third-party that has not been obtained pursuant to any material contract to
which the Company is subject or to which any of its assets, operations or
management may be subject. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, the Registration Rights Agreement or the Warrant, or issue and sell
the Shares, the Warrant Shares or the Blackout Shares (except to the extent that
the number of Blackout Shares required to be issued exceeds the number of
authorized shares of Common Stock under the Articles) in accordance with the
terms hereof and thereof (other than any filings that may be required to be made
by the Company with the Commission, the NASD/Nasdaq or state securities
commissions subsequent to the Closing, and, any registration statement
(including any amendment or supplement thereto) which may be filed pursuant
hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Investor herein.

 

Section 4.06. Commission Documents, Financial Statements. Except as previously
disclosed on the Disclosure Schedule, the Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and since March 31, 2004 the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing, including
filings incorporated by reference therein, being referred to herein as the
“Commission Documents”). Except as previously disclosed on the Disclosure
Schedule, since March 31, 2004 the Company has maintained all requirements for
the continued listing or quotation of its Common Stock, and such Common Stock is
currently listed or quoted on the Nasdaq National Market. The Company has made
available to the Investor, upon request, true and complete copies of the
Commission Documents filed with the Commission since March 31, 2004 and prior to
the Closing Date. The Company has not provided to the Investor any information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. As of its
date, the Company’s Form 10-K for the year ended December 31, 2004 complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, such Form 10-K did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents filed with the Commission since March 31, 2004 complied as
to form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements), and fairly
present in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

9



--------------------------------------------------------------------------------

Section 4.07. No Material Adverse Change. Except as disclosed in the Commission
Documents, since December 31, 2004 no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect on the Company.

 

Section 4.08. No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its subsidiaries respective businesses
since December 31, 2004 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company.

 

Section 4.09. No Undisclosed Events or Circumstances. To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its subsidiaries or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed and which, individually or in
the aggregate, would have a Material Adverse Effect on the Company.

 

Section 4.10. Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents or as
previously disclosed to the Investor in the Disclosure Schedule, there is no
action, suit, claim, investigation or proceeding pending or, to the Knowledge of
the Company, threatened, against or involving the Company, any subsidiary or any
of their respective properties or assets that could be reasonably expected to
have a Material Adverse Effect on the Company. Except as set forth in the
Commission Documents or as previously disclosed on the Disclosure Schedule, no
judgment, order, writ, injunction or decree or award has been issued by or, to
the Knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.

 

Section 4.11. Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or such that would
not reasonably be expected to cause a Material Adverse Effect. Except as set
forth in the Commission Documents, the Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.12. Disclosure. To the Company’s Knowledge, neither this Agreement nor
any other documents, certificates or instruments furnished to the Investor by or
on behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.

 

Section 4.13. Material Non-Public Information. Except for this Agreement and the
transactions contemplated hereby, neither the Company nor its agents have
disclosed to the Investor, any material non-public information that, according
to applicable law, rule or regulation, should have been disclosed publicly by
the Company prior to the date hereof but which has not been so disclosed.

 

10



--------------------------------------------------------------------------------

Section 4.14. Exemption from Registration; Valid Issuances. Subject to, and in
reliance on the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws provided, however, that at the
request of and with the express agreement of the Investor, the Shares and, under
certain circumstances, the Warrant Shares, will be delivered to the Investor via
book entry through DTC and shall not be bear legends noting restrictions as to
resale of such shares under federal and state securities laws, nor shall such
shares be subject to stop transfer instructions. Neither the sales of the
Shares, the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor
the Company’s performance of its obligations under, this Agreement, the
Registration Rights Agreement, or the Warrant shall (i) result in the creation
or imposition of any liens, charges, claims or other encumbrances upon the
Shares, the Warrant Shares, any Blackout Shares or any of the assets of the
Company, or (ii) except as previously disclosed on the Disclosure Schedule,
entitle the holders of any outstanding shares of capital stock of the Company to
preemptive or other rights to subscribe to or acquire the shares of Common Stock
or other securities of the Company.

 

Section 4.15. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.

 

Section 4.16. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.

 

Section 4.17. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

The Investor hereby makes the following representations, warranties and
covenants to the Company:

 

Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.

 

11



--------------------------------------------------------------------------------

Section 5.02. Authorization and Power. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Registration Rights Agreement and the Warrant and to purchase the Shares, the
Blackout Shares and the Warrant Shares in accordance with the terms hereof and
thereof. The execution, delivery and performance of this Agreement, the Warrant
and the Registration Rights Agreement by Investor and the consummation by it of
the transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Investor, its Board of Directors or stockholders is required. Each of this
Agreement, the Warrant and the Registration Rights Agreement has been duly
executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of creditor’s rights and remedies or by other
equitable principles of general application.

 

Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, Warrant, Registration Rights Agreement and any other document or
instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares in accordance with the terms hereof, provided that, for
purposes of the representation made in this sentence, the Investor is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

Section 5.04. Financial Capability. The Investor has the financial capability to
perform all of its obligations under this Agreement, including the capability to
purchase the Shares in accordance with the terms hereof. The Investor has such
knowledge and experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in Common Stock and the
Warrant. The Investor is an “accredited investor” as defined in Regulation D.
The Investor is a “sophisticated investor” as described in Rule 506(b)(2)(ii) of
Regulation D. The Investor acknowledges that an investment in the Common Stock
and the Warrant is speculative and involves a high degree of risk.

 

Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Blackout Shares, the Warrant Shares and the Warrant which have been requested by
the Investor. The Investor has reviewed or received copies of the Commission
Documents. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, the
Blackout Shares, the Warrant Shares and the Warrant. The Investor understands
that it (and not the Company) shall be responsible for its own tax liabilities
that may arise as a result of this investment or the transactions contemplated
by this Agreement.

 

12



--------------------------------------------------------------------------------

Section 5.06. Selling Restrictions. The Investor covenants that during the
Commitment Period, neither the Investor nor any of its affiliates nor any entity
managed or controlled by the Investor will ever (i) enter into or execute or
cause any Person to enter into or execute any “short sale” (as such term is
defined in Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act) of any shares of Common Stock, (ii) sell, during the term of a
Draw Down Pricing Period, Common Stock other than Common Stock purchased (or to
be purchased) pursuant to the Draw Down pertaining to such Draw Down Pricing
Period or (iii) engage, through related parties or otherwise, in any derivative
transaction directly related to shares of Common Stock (including, without
limitation, the purchase of any option or contract to sell). Notwithstanding the
foregoing, the Investor shall have the right during any Draw Down Pricing Period
to sell shares of Common Stock equal in number to the aggregate number of the
Shares purchased (or to be purchased) pursuant to the Draw Down pertaining to
such Draw Down Pricing Period.

 

Section 5.07. Statutory Underwriter Status. The Investor acknowledges and agrees
that, pursuant to the Commission’s current interpretations of the Securities
Act, the Investor will be disclosed as an “underwriter” within the meaning of
the Securities Act in the Registration Statement (and amendments thereto) and in
any Prospectus contained therein to the extent required by applicable law.

 

Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

 

Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

 

Section 5.10. Prospectus Delivery. The Investor agrees that unless the Shares
and Warrant Shares are eligible for resale pursuant to all the conditions of
Rule 144, it will resell the Shares and Warrant Shares only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable securities laws, including, without limitation, the prospectus
delivery requirements of the Securities Act. The Investor further acknowledges
and agrees that the Company shall be under no obligation to supplement the
Prospectus to reflect the issuance of any Shares pursuant to a Draw Down at any
time prior to the day following the Settlement Date with respect to such Shares.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

 

Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided that in no event
shall the Company be under any obligation to supplement the Prospectus to
reflect the issuance of any Shares pursuant to a Draw Down at any time prior to
the day following the Settlement Date with respect to such Shares.

 

13



--------------------------------------------------------------------------------

Section 6.02. Reservation of Common Stock. As of the date hereof, the Company
has available and the Company shall reserve and keep available at all times,
free of preemptive rights and other similar contractual rights of stockholders,
shares of Common Stock for the purpose of enabling the Company to satisfy any
obligation to issue the Shares in connection with all Draw Downs contemplated
hereunder and the Warrant Shares. The number of shares so reserved from time to
time may be reduced by the number of shares actually delivered hereunder.

 

Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with
its reporting and filing obligations under the Exchange Act, (iii) to prevent
the termination or suspension of such registration, or the termination or
suspension of its reporting and filing obligations under the Exchange Act or
Securities Act (except as expressly permitted herein). The Company shall use
commercially reasonable efforts to maintain the listing and trading of its
Common Stock and the listing of the Shares purchased by Investor hereunder on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the NASD
and the Principal Market.

 

Section 6.04. Registration Statement. Without the prior written consent of the
Investor, the Registration Statement shall be used solely in connection with the
transactions between the Company and the Investor contemplated hereby.

 

Section 6.05. Compliance with Laws.

 

(a) The Company shall comply, and cause each subsidiary (if any) to comply, with
all applicable laws, rules, regulations and orders, noncompliance with which
could reasonably be expected to have a Material Adverse Effect.

 

(b) Without the consent of its stockholders in accordance with NASD rules, the
Company will not be obligated to issue, and the Investor will not be obligated
to purchase, any Shares or Blackout Shares which would result in the issuance
under this Agreement, the Warrant and the Registration Rights Agreements of
Shares and Blackout Shares (collectively) representing more than the applicable
percentage under the rules of the NASD that would require stockholder approval
of the issuance thereof. Nothing herein shall compel the Company to seek such
consent of its stockholders. In addition, the Company will not be obligated to
issue, and the Investor will not be obligated to purchase, any Shares or
Blackout Shares if as a result of the acquisition of such Shares and/or Blackout
Shares, the Company would be required to file any notification or report forms
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
Nothing herein shall compel the Company to file such notification and report
forms.

 

Section 6.06. Reporting Requirements. Upon reasonable written request of the
Investor during the Commitment Period, the Company shall furnish copies of the
following to the Investor within three Trading Days of such request (but not
sooner than filed with or submitted to the Commission):

 

(a) Quarterly Reports on Form 10-Q;

 

(b) Annual Reports on Form 10-K;

 

(c) Current Reports on Form 8-K; and

 

(d) any other documents publicly furnished or submitted to the Commission.

 

14



--------------------------------------------------------------------------------

Section 6.07. Other Financing. Nothing in this Agreement shall be construed to
restrict the right of the Company to offer, sell and/or issue securities of any
kind whatsoever, provided such transaction is not a Prohibited Transaction (as
defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”). Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition of one or more other
companies, equipment, technologies or lines of business, (iii) issue shares of
Common Stock and/or Preferred Stock in connection with the Company’s option or
award plans, stock purchase plans, rights plans, warrants or options, (iv) issue
shares of Common Stock and/or Preferred Stock in connection with the acquisition
of products, licenses, equipment or other assets and strategic partnerships or
joint ventures (the primary purpose of which is not to raise equity capital);
(v) issue shares of Common and/or Preferred Stock to consultants and/or advisors
as consideration for services rendered or to be rendered, (vi) issue and sell
equity or debt securities in a public offering, (vii) issue and sell and equity
or debt securities in a private placement (other than in connection with any
Prohibited Transaction), (viii) issue equity securities to equipment lessors,
equipment vendors, banks or similar lending institutions in connection with
leases or loans, or in connection with strategic commercial or licensing
transactions, (ix) issue securities in connection with any stock split, stock
dividend, recapitalization, reclassification or similar event by the Company,
and (x) issue shares of Common Stock to the Investor under any other agreement
entered into between the Investor and the Company. The Company shall use
commercially reasonable efforts to notify the Investor in writing prior to the
consummation of any material Permitted Transaction described in clauses (vi),
(vii) or (ix) above.

 

Section 6.08. Prohibited Transactions. During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld at the sole
discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall be deemed to mean the issuance of shares
of Common Stock or securities of any type whatsoever that are, or may become,
convertible or exchangeable into shares of Common Stock where the purchase,
conversion or exchange price for such Common Stock is determined using any
floating discount or other post-issuance adjustable discount to the market price
of Common Stock, including, without limitation, pursuant to any equity line or
other financing that is substantially similar to the financing provided for
under this Agreement.

 

Section 6.09. Corporate Existence. The Company shall take all steps necessary to
preserve and continue the corporate existence of the Company; provided, however,
that nothing in this Agreement shall be deemed to prohibit the Company from
engaging in any Excluded Merger or Sale with another Person provided that in the
event of an Excluded Merger or Sale, if the surviving, successor or purchasing
Person does not agree to assume the obligations under the Warrant, then the
Company shall deliver a notice to the Investor at least 10 (ten) days before the
consummation of such Excluded Merger or Sale, the Investor may exercise the
Warrant at any time before the consummation of such Excluded Merger or Sale (and
such exercise may be made contingent upon the consummation of such Excluded
Merger or Sale), and any portion of the Warrant that has not been exercised
before consummation of such Excluded Merger or Sale shall terminate and expire,
and shall no longer be outstanding.

 

Section 6.10. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, none of the Company, its officers,
directors, employees nor agents shall disclose material non-public information
to the Investor, its advisors or representatives.

 

15



--------------------------------------------------------------------------------

Section 6.11. Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not request a Draw Down during
the continuation of any of the foregoing events.

 

Section 6.12. Amendments to the Registration Statement. When the Registration
Statement is declared effective by the Commission, the Company shall (i) not
file any amendment to the Registration Statement or make any amendment or
supplement to the Prospectus of which the Investor shall not previously have
been advised or to which the Investor shall reasonably object after being so
advised; provided, however, that the Company shall, to the extent it deems
advisable, and without the prior consent of or notice to Investor, supplement
the Prospectus within one Trading Day following the Settlement Date for each
Draw Down solely to reflect the issuance of Shares with respect to such Draw
Down and (ii) so long as, in the reasonable opinion of counsel for the Investor,
a Prospectus is required to be delivered in connection with sales of the Shares
by the Investor, if the Company files any information, documents or reports that
are incorporated by reference in the Registration Statement pursuant to the
Exchange Act, the Company shall, if requested by Investor, deliver a copy of
such information, documents or reports to the Investor promptly following such
filing.

 

Section 6.13. Prospectus Delivery. From time to time for such period as in the
reasonable opinion of counsel for the Investor a prospectus is required by the
Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
Notwithstanding the foregoing, in no event shall the Company be under any
obligation to supplement the Prospectus or to reflect the issuance of any Shares
pursuant to a Draw Down or deliver any Prospectus as so supplemented at any time
prior to the Trading Day following the Settlement Date with respect to such
Shares.

 

Section 6.14. Expectations Regarding Draw Downs. Within ten (10) calendar days
after the commencement of each calendar quarter occurring subsequent to the date
hereof, the Company shall notify the Investor as to its reasonable expectations
as to the dollar amount it intends to raise during such calendar quarter, if
any, through the issuance of Draw Down Notices. Such notification shall
constitute only the Company’s good faith estimate with respect to such calendar
quarter and shall in no way obligate the Company to raise such amount during
such calendar quarter or otherwise limit or restrict its right to deliver Draw
Down Notices during such calendar quarter in any amount permitted under this
Agreement or to refrain from delivering any Draw Down Notices during such
quarter. The failure by the Company to comply with this provision can be cured
by the Company’s notifying the Investor at any time as to its reasonable
expectations with respect to the current calendar quarter.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

 

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

 

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.

 

Section 7.01. Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company shall be true and correct in
all material respects as of the date when made as though made at that time
except for representations and warranties that are expressly made as of a
particular date.

 

Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.

 

Section 7.03. Compliance with Law. The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.04. Effective Registration Statement. Upon the terms and subject to
the conditions set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.

 

Section 7.05. No Knowledge. The Company shall have no Knowledge of any event
that could reasonably be expected to have the effect of causing the Registration
Statement with respect to the resale of the Registrable Securities by the
Investor to be suspended or otherwise ineffective (which event is more likely
than not to occur within eight Trading Days following the Trading Day on which a
Draw Down Notice is delivered).

 

Section 7.06. No Suspension. Trading in the Company’s Common Stock shall not
have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.

 

17



--------------------------------------------------------------------------------

Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

Section 7.08. No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary (if any), or any of the officers, directors or
affiliates of the Company or any subsidiary (if any) seeking to enjoin, prevent
or change the transactions contemplated by this Agreement.

 

Section 7.09. Sufficient Shares Registered for Resale. The Company shall have
sufficient Shares, calculated using the closing trade price of the Common Stock
as of the Trading Day immediately preceding such Draw Down Notice, registered
under the Registration Statement to issue and sell such Shares in accordance
with such Draw Down Notice.

 

Section 7.10. Warrant. The Warrant shall have been duly executed, delivered and
issued to the Investor, and the Company shall not be in default in any material
respect under any of the provisions thereof, provided that any refusal by or
failure of the Company to issue and deliver Warrant Shares in respect of any
exercise (in whole or in part) thereof shall be deemed to be material for the
purposes of this Section 7.10.

 

Section 7.11. Opinion of Counsel. The Investor shall have received an opinion of
counsel to the Company, dated as of the Effective Date, in the form reasonably
agreed to by the Investor and its counsel prior to the date hereof.

 

Section 7.12. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.01. Term. Unless otherwise terminated in accordance with Section 8.02
below, this Agreement shall terminate upon the earlier of (i) expiration of the
Commitment Period or (ii) issuance of Shares pursuant to this Agreement in an
amount equal to the Maximum Commitment Amount.

 

Section 8.02. Other Termination.

 

(a) The Investor may terminate this Agreement upon (x) one (1) day’s notice if
the Company enters into any Prohibited Transaction as set forth in Section 6.08
without the Investor’s prior written consent, or (y) one (1) day’s notice within
ten (10) Trading Days after the Investor obtains actual knowledge that an event
resulting in a Material Adverse Effect has occurred.

 

(b) The Investor may terminate this Agreement upon one (1) day’s notice to the
Company at any time in the event that the Registration Statement is not
initially declared effective in accordance with the Registration Rights
Agreement; provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this
Section 8.02(b).

 

18



--------------------------------------------------------------------------------

(c) The Company may terminate this Agreement upon one (1) day’s notice;
provided, however, that the Company shall not terminate this Agreement pursuant
to this Section 8.02(c) during any Draw Down Pricing Period; provided further;
that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.

 

(d) Each of the parties hereto may terminate this Agreement upon one (1) day’s
notice if the other party has breached a material representation, warranty or
covenant to this Agreement and such breach is not remedied within ten
(10) Trading Days after notice of such breach is delivered to the breaching
party.

 

Section 8.03. Effect of Termination. In the event of termination by the Company
or the Investor, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by either party. If this Agreement is terminated as
provided in Section 8.01 or 8.02 herein, this Agreement shall become void and of
no further force and effect, except as provided in Section 10.13. Nothing in
this Section 8.03 shall be deemed to release the Company or the Investor from
any liability for any breach under this Agreement occurring prior to such
termination, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement
arising prior to such termination.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.01. Indemnification.

 

(a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the gross
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to recover). Accordingly, the amount which the Company is required to
pay to any Investor Indemnified Party hereunder (a “Company Indemnity Payment”)
will be reduced by any insurance proceeds actually recovered by or on behalf of
any Investor Indemnified Party in reduction of the related Damages. In addition,
if an Investor Indemnified Party receives a Company Indemnity Payment required
by this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party will pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.

 

19



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Right Agreement or
the Warrant; provided, however, that the Investor shall not be liable under this
Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Right Agreement or the Warrant or
gross negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover).
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) will be reduced by
any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related Damages. In addition, if a
Company Indemnified Party receives an Investor Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Company Indemnified Party will pay to the Investor
an amount equal to the Investor Indemnity Payment received less the amount of
the Investor Indemnity Payment that would have been due if the insurance
proceeds had been received, realized or recovered before the Investor Indemnity
Payment was made.

 

Section 9.02. Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article IX (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article IX (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.

 

(a) Any claim for indemnification for Damages that do not result from a Third
Party Claim as defined in the following paragraph, shall be asserted by written
notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.01. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement, including
the dispute resolution provisions set forth in Section 9.03 below.

 

(b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

 

20



--------------------------------------------------------------------------------

(c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement, including
the dispute resolution provisions set forth in Section 9.03 below. In case any
such Third Party Claim shall be brought against any Indemnified Party, and it
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article X. The Indemnifying Party agrees that it will
not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise (subject, however, to the provisions of
Section 9.03 below); provided, however, that notwithstanding the foregoing or
anything to the contrary contained in this Agreement, nothing in this Article X
(other than Section 9.03) shall restrict or limit any rights that any
Indemnified Party may have to seek equitable relief.

 

Section 9.03. Dispute Resolution. Any dispute under this Agreement, the
Registration Rights Agreement or the Warrant shall be submitted to arbitration
(including, without limitation, pursuant to this Article IX) and shall be
finally and conclusively determined by the decision of a board of arbitration
consisting of three (3) members (the “Board of Arbitration”) selected as
hereinafter provided. Each of the Indemnified Party and the Indemnifying Party
shall select one (1) member and the third member shall be selected by mutual
agreement of the other members, or if the other members fail to reach agreement
on a third member within twenty (20) days after their selection, such third
member shall thereafter be selected by the American Arbitration Association upon
application made to it for such purpose by the Indemnified Party. The Board of
Arbitration shall meet on consecutive business days in New York, New York or
such

 

21



--------------------------------------------------------------------------------

other place as a majority of the members of the Board of Arbitration determines
more appropriate, and shall reach and render a decision in writing (concurred in
by a majority of the members of the Board of Arbitration) with respect to the
amount, if any, which the Indemnifying Party is required to pay to the
Indemnified Party in respect of a claim filed by the Indemnified Party. In
connection with rendering its decisions, the Board of Arbitration shall adopt
and follow the rules and procedures of the American Arbitration Association. To
the extent practical, decisions of the Board of Arbitration shall be rendered no
more than thirty (30) calendar days following commencement of proceedings with
respect thereto. The Board of Arbitration shall cause its written decision to be
delivered to the Indemnified Party and the Indemnifying Party. Any decision made
by the Board of Arbitration (either prior to or after the expiration of such
thirty (30) calendar day period) shall be final, binding and conclusive on the
Indemnified Party and the Indemnifying Party and entitled to be enforced to the
fullest extent permitted by law and entered in any court of competent
jurisdiction. Each party to any arbitration shall bear its own expense in
relation thereto, including but not limited to such party’s attorneys’ fees, if
any, and the expenses and fees of the Board of Arbitration shall be paid
initially one-half by each of the Indemnifying Party and the Indemnified Party,
but then apportioned between the Indemnifying Party and the Indemnified Party in
the same proportion as the portion of the related claim determined by the Board
of Arbitration to be payable to the Indemnified Party bears to the portion of
such claim determined not to be so payable.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01. Fees and Expenses. Each of the Company and the Investor agrees to
pay its own expenses incident to the performance of its obligations hereunder,
except that:

 

(a) the Company shall be solely responsible for (i) all reasonable attorneys
fees and expenses incurred by the Investor in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and review of the Registration Statement, and
(ii) all reasonable fees and expenses incurred by the Investor in connection
with any amendments, modifications or waivers of this Agreement, including,
without limitation, all reasonable attorneys fees and expenses and (iii) all
reasonable fees and expenses incurred in connection with the Investor’s
enforcement of this Agreement, including, without limitation, all reasonable
attorneys fees and expenses, and (iv) due diligence expenses incurred by the
Investor during the term of this Agreement equal to $12,500 per calendar
quarter, and (v) all stamp or other similar taxes and duties, if any, levied in
connection with issuance of the Shares pursuant hereto; provided that such
$12,500 shall not be payable in respect of any calendar quarter following the
calendar quarter during which the Company shall have issued and sold Common
Stock hereunder during the term of this Agreement in aggregate Draw Down Amounts
equal to or exceeding $15 million; provided, however, that in each of the above
instances the Investor shall provide customary supporting invoices or similar
documentation in reasonable detail describing such expenses, and provided
further that the maximum aggregate amount payable by the Company pursuant to
clauses (i) and (ii) above shall be $75,000 and the Investor shall bear all fees
and expenses in excess of $75,000 incurred in connection with the events
described under clauses (i) and (ii) above; and

 

(b) the Investor shall be solely responsible for all reasonable fees and
expenses incurred in connection with the Company’s enforcement of this
Agreement, including, without limitation, all reasonable attorneys fees and
expenses.

 

Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 

22



--------------------------------------------------------------------------------

Section 10.03. Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party. The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
Persons claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.

 

Section 10.04. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:

 

2000 Sierra Point Parkway

Suite 400

Brisbane, CA 94005

Facsimile:   (650) 238-1520

Attention:   Stephen N. Rosenfield, Senior Vice President of Legal Affairs,

                  General Counsel and Secretary

 

with a copy (which shall not constitute notice) to:

 

Cooley Godward LLP:

Five Palo Alto Square

3000 El Camino Real

Palo Alto,  CA 94306-2155

Facsimile:  650 849-7400

Attention:  Suzanne Sawochka Hooper, Esq.

 

23



--------------------------------------------------------------------------------

if to the Investor:

 

Kingsbridge Capital Limited/ c/o Kingsbridge Corporate Services Limited

Main Street

Kilcullen, County Kildare

Republic of Ireland

Telephone:  011-353-45-481-811

Facsimile:  011-353-45-482-003

Attention:   Adam Gurney, Managing Director

 

with a copy (which shall not constitute notice) to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Telephone:  (212) 878-8000

Facsimile:   (212) 878-8375

Attention:   Keith M. Andruschak, Esq.

 

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.

 

Section 10.05. Assignment. Neither this Agreement nor any rights of the Investor
or the Company hereunder may be assigned by either party to any other Person.

 

Section 10.06. Amendment; No Waiver. No party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth in this Agreement, the Warrant and the Registration
Rights Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by both parties hereto. The failure of
the either party to insist on strict compliance with this Agreement, or to
exercise any right or remedy under this Agreement, shall not constitute a waiver
of any rights provided under this Agreement, nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising such a right or remedy in the future.

 

Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, relating to the subject matter hereof.

 

Section 10.08. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that, such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.

 

24



--------------------------------------------------------------------------------

Section 10.11. Choice of Law. This Agreement shall be construed under the laws
of the State of New York.

 

Section 10.12. Specific Enforcement, Consent to Jurisdiction.

 

(a) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

(b) Subject to Section 9.03, each of the Company and the Investor (i) hereby
irrevocably submits to the jurisdiction of the United States District Court and
other courts of the United States sitting in the State of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

Section 10.13. Survival. The representations and warranties of the Company and
the Investor contained in Articles IV and V and the covenants contained in
Article V and Article VI shall survive the execution and delivery hereof and the
Closing until the termination of this Agreement, and the agreements and
covenants set forth in Article VIII and Article IX of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.

 

Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s counsel, to issue a press
release or otherwise make a public statement or announcement with respect to
this Agreement prior to the Closing, the Company shall consult with the Investor
on the form and substance of such press release, statement or announcement.
Promptly after the Closing, each party may issue a press release or otherwise
make a public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement; provided
that, prior to issuing any such press release, making any such public statement
or announcement, the party wishing to make such release, statement or
announcement consults and cooperates in good faith with the other party in order
to formulate such press release, public statement or announcement in form and
substance reasonably acceptable to both parties.

 

Section 10.15. Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such

 

25



--------------------------------------------------------------------------------

instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.

 

KINGSBRIDGE CAPITAL LIMITED

By:

 

/s/ MARIA O’DONOGHUE

--------------------------------------------------------------------------------

   

Maria O’Donoghue

Director

TERCICA, INC.

By:

 

/s/ DR. JOHN A. SCARLETT

--------------------------------------------------------------------------------

   

Dr. John A. Scarlett

   

President and Chief Executive Officer

 

27



--------------------------------------------------------------------------------

Exhibit A

 

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 14,
2005, is by and between TERCICA, INC. (the “Company”) and KINGSBRIDGE CAPITAL
LIMITED (the “Investor”).

 

WHEREAS, the Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $75 million worth of shares of Common Stock as provided for
therein;

 

WHEREAS, pursuant to the terms of, and in partial consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor a
warrant, exercisable from time to time, in accordance with its terms, within
five (5) years following the six-month anniversary of the date of issuance (the
“Warrant”) for the purchase of an aggregate of up to 260,000 shares of Common
Stock at a price specified in such Warrant;

 

WHEREAS, pursuant to the terms of, and in partial consideration for, the
Investor’s agreement to enter into the Purchase Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined in the Purchase Agreement) as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant, and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the parties hereto agree as follows (capitalized terms used herein
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement):

 

ARTICLE I

REGISTRATION RIGHTS

 

Section 1.1. Registration Statement.

 

(a) Filing of the Registration Statement. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall file with the
Commission within sixty (60) calendar days after the Closing Date a registration
statement on Form S-3 under the Securities Act or such other form as deemed
appropriate by counsel to the Company for the registration for the resale by the
Investor of the Registrable Securities (the “Registration Statement”).

 

(b) Effectiveness of the Registration Statement. The Company shall use
commercially reasonable efforts (i) to have the Registration Statement declared
effective by the Commission as soon as reasonably practicable, but in any event
no later than one hundred eighty (180) calendar days after the Closing Date and
(ii) to ensure that the Registration Statement remains in effect throughout the
term of this Agreement as set forth in Section 4.2, subject to the terms and
conditions of this Agreement.

 

(c) Regulatory Disapproval. The contemplated effective date for the Registration
Statement as described in Section 1.1(b) shall be extended without default or
liquidated damages hereunder or under the Purchase Agreement in the event that
the Company’s failure to obtain the effectiveness of the Registration Statement
on a timely basis results solely from the Commission’s disapproval of the
structure of the transactions contemplated by the Purchase Agreement. In such
event, the parties agree to cooperate with one another in good faith to arrive
at a resolution acceptable to the Commission.



--------------------------------------------------------------------------------

(d) Failure to Maintain Effectiveness of Registration Statement. In the event
the Company fails to maintain the effectiveness of the Registration Statement
(or the Prospectus) throughout the period set forth in Section 4.2, other than
temporary suspensions as set forth in Section 1.1(e) and the Investor holds any
Registrable Securities at any time during the period of such ineffectiveness (an
“Ineffective Period”), the Company shall pay to the Investor in immediately
available funds into an account designated by the Investor an amount equal to
the product of (x) the total number of Registrable Securities issued to the
Investor under the Purchase Agreement and owned by the Investor at any time
during such Ineffective Period and (y) the result, if greater than zero,
obtained by subtracting the VWAP on the Trading Day immediately following the
last day of such Ineffective Period from the VWAP on the Trading Day immediately
preceding the day on which any such Ineffective Period began; provided, however,
(i) that the foregoing payments shall not apply in respect of Registrable
Securities that are otherwise freely tradable by the Investor and (ii) that the
Company shall be under no obligation to supplement the Prospectus to reflect the
issuance of any Shares pursuant to a Draw Down at any time prior to the day
following the Settlement Date with respect to such Shares and that the failure
to supplement the Prospectus prior to such time period shall not be deemed a
failure to maintain the effectiveness of the Registration Statement (or
Prospectus) for purposes of this Agreement (including this Section 1.1(d)).

 

(e) Deferral or Suspension During a Blackout Period. Notwithstanding the
provisions of Section 1.1(d), if in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company or its stockholders for the Registration Statement to be filed or for
resales of Registrable Securities to be made pursuant to the Registration
Statement due to (i) the existence of a material development or potential
material development involving the Company that the Company would be obligated
to disclose in the Registration Statement, which disclosure would be premature
or otherwise inadvisable at such time or would have a Material Adverse Effect on
the Company or its stockholders, or (ii) a filing of a Company-initiated
registration of any class of its equity securities, which, in the good faith
judgment of the Company, would adversely effect or require premature disclosure
of the filing of such Company-initiated registration (notice thereof, a
“Blackout Notice”), the Company shall have the right to (A) immediately defer
such filing for a period of not more than sixty (60) days beyond the date by
which such Registration Statement was otherwise required hereunder to be filed
or (B) suspend use of such Registration Statement for a period of not more than
thirty (30) days (any such deferral or suspension period, a “Blackout Period”).
The Investor acknowledges that it would be seriously detrimental to the Company
and its stockholders for such Registration Statement to be filed (or remain in
effect) during a Blackout Period and therefore essential to defer such filing
(or suspend the use thereof) during such Blackout Period and agrees to cease any
disposition of the Registrable Securities during such Blackout Period. The
Company may not utilize any of its rights under this Section 1.1(e) to defer the
filing of a Registration Statement (or suspend its effectiveness) more than six
(6) times in any twelve (12) month period. In the event that, within fifteen
(15) Trading Days following any Settlement Date, the Company gives a Blackout
Notice to the Investor and the VWAP on the Trading Day immediately preceding
such Blackout Period (“Old VWAP”) is greater than the VWAP on the first Trading
Day following such Blackout Period that the Investor may sell its Registrable
Securities pursuant to an effective Registration Statement (“New VWAP”), then
the Company shall pay to the Investor, by wire transfer of immediately funds to
an account designated by the Investor, the “Blackout Amount.” For the purposes
of this Agreement, Blackout Amount means a percentage equal to: (1) seventy-five
percent (75%) if such Blackout Notice is delivered prior to the fifth
(5th) Trading Day following such Settlement Date; (2) fifty percent (50%) if
such Blackout Notice is delivered on or after the fifth (5th) Trading Day
following such Settlement Date, but prior to the tenth (10th) Trading Day
following such Settlement Date; (3) twenty-five percent (25%) if such Blackout
Notice is delivered on or after the tenth (10th) Trading Day following such
Settlement Date, but prior to the fifteenth (15th) Trading Day following such
Settlement Date; and (4) zero percent (0%) thereafter of: the product of (i) the
number of Registrable Securities purchased by the Investor pursuant to the most
recent Draw Down and actually held by the Investor immediately prior to the
Blackout Period and (ii) the result, if greater than zero, obtained by

 

2



--------------------------------------------------------------------------------

subtracting the New VWAP from the Old VWAP. For any Blackout Period in respect
of which a Blackout Amount becomes due and payable, rather than paying the
Blackout Amount, the Company may at is sole discretion, issue to the Investor
shares of Common Stock with an aggregate market value determined as of the first
Trading Day following such Blackout Period equal to the Blackout Amount
(“Blackout Shares”).

 

(f) Liquidated Damages. The Company and the Investor hereto acknowledge and
agree that the amounts payable under Sections 1.1(d) and 1.1(e) and the Blackout
Shares, if any, deliverable under Section 1.1(e) above shall constitute
liquidated damages and not penalties. The parties further acknowledge that
(i) the amount of loss or damages likely to be incurred by the Investor is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsections bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred in connection with
any failure by the Company to obtain or maintain the effectiveness of the
Registration Statement, (iii) one of the reasons for the Company and the
Investor reaching an agreement as to such amounts was the uncertainty and cost
of litigation regarding the question of actual damages, and (iv) the Company and
the Investor are sophisticated business parties and have been represented by
sophisticated and able legal and financial counsel and negotiated this Agreement
at arm’s length.

 

(g) Additional Registration Statements. In the event and to the extent that the
Registration Statement fails to register a sufficient amount of Common Stock
necessary for the Company to issue and sell to the Investor and the Investor to
purchase from the Company all of the Registrable Securities to be issued, sold
and purchased under the Purchase Agreement and the Warrant, the Company shall,
upon a timetable mutually agreeable to both the Company and Investor, prepare
and file with the Commission an additional registration statement or statements
in order to effectuate the purpose of this Agreement, the Purchase Agreement,
and the Warrant.

 

ARTICLE II

REGISTRATION PROCEDURES

 

Section 2.1. Filings; Information. The Company shall effect the registration
with respect to the sale of the Registrable Securities by the Investor in
accordance with the intended methods of disposition thereof. Without limiting
the foregoing, the Company in each such case will do the following as
expeditiously as possible, but in no event later than the deadline, if any,
prescribed therefor in this Agreement:

 

(a) Subject to Section 1.1(e), the Company shall (i) prepare and file with the
Commission the Registration Statement; (ii) use commercially reasonable efforts
to cause such filed Registration Statement to become and to remain effective
(pursuant to Rule 415 under the Securities Act or otherwise); (iii) prepare and
file with the Commission such amendments and supplements to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for the time period prescribed by
Section 4.2 and in order to effectuate the purpose of this Agreement, the
Purchase Agreement, and the Warrant and (iv) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the Investor set forth in such Registration Statement;
provided, however, that that the Company shall be under no obligation to
supplement the Prospectus to reflect the issuance of any Shares pursuant to a
Draw Down at any time prior to the Trading Day following the Settlement Date
with respect to such Shares; and; provided further, that the Investor shall be
responsible for the delivery of the Prospectus to the Persons to whom the
Investor sells the Shares and the Warrant Shares, and the Investor agrees to
dispose of Registrable Securities in compliance with the plan of distribution
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws.

 

3



--------------------------------------------------------------------------------

(b) Three (3) Trading Days prior to filing the Registration Statement or
Prospectus, or any amendment or supplement thereto (excluding amendments deemed
to result from the filing of documents incorporated by reference therein,
supplements to the Prospectus required in respect of any particular Settlement
Date, and supplements to the Registration Statement for which consent of or
notice to the Investor is not required pursuant to Section 6.12 of the Purchase
Agreement), the Company shall deliver to the Investor and to counsel
representing the Investor, in accordance with the notice provisions of
Section 4.8, copies of the Registration Statement, Prospectus and/or any
amendments or supplements thereto as proposed to be filed, together with
exhibits thereto, which documents will be subject to review by the Investor and
such counsel. Thereafter the Company shall deliver to the Investor and such
counsel, in accordance with the notice provisions of Section 4.8, such number of
copies of the Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto), the Prospectus (including each
preliminary prospectus) and such other documents or information as the Investor
or counsel may reasonably request in order to facilitate the disposition of the
Registrable Securities, provided, however, that to the extent reasonably
practicable, such delivery may be accomplished via electronic means.

 

(c) After the filing of the Registration Statement, the Company shall promptly
notify the Investor of any stop order issued or threatened by the Commission in
connection therewith and take all commercially reasonable actions required to
prevent the entry of such stop order or to remove it if entered.

 

(d) The Company shall use commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of each jurisdiction in the United States as the Investor may reasonably (in
light of its intended plan of distribution) request, and (ii) cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and do any and all other
customary acts and things that may be reasonably necessary or advisable to
enable the Investor to consummate the disposition of the Registrable Securities;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 2.1(d), subject itself to taxation in any such
jurisdiction, consent or subject itself to general service of process in any
such jurisdiction, change any existing business practices, benefit plans or
outstanding securities or amend or otherwise modify the Charter or Bylaws.

 

(e) The Company shall make available to the Investor (and will deliver to
Investor’s counsel), (A) subject to restrictions imposed by the United States
federal government or any agency or instrumentality thereof, copies of all
public correspondence between the Commission and the Company concerning the
Registration Statement and will also make available for inspection by the
Investor and any attorney, accountant or other professional retained by the
Investor (collectively, the “Inspectors”), (B) upon reasonable advance notice
during normal business hours all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with the
Registration Statement; provided, however, that any such Inspectors must agree
in writing for the benefit of the Company not to use or disclose any such
Records except as provided in this Section 2.1(e). Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless the
disclosure or release of such Records is requested or required pursuant to oral
questions, interrogatories, requests for information or documents or a subpoena
or other order from a court of competent jurisdiction or other judicial or
governmental process; provided, however, that prior to any disclosure or release
pursuant to the immediately preceding clause, the Inspectors shall provide the
Company with prompt notice of any such

 

4



--------------------------------------------------------------------------------

request or requirement so that the Company may seek an appropriate protective
order or waive such Inspectors’ obligation not to disclose such Records; and,
provided, further, that if failing the entry of a protective order or the waiver
by the Company permitting the disclosure or release of such Records, the
Inspectors, upon advice of counsel, are compelled to disclose such Records, the
Inspectors may disclose that portion of the Records that counsel has advised the
Inspectors that the Inspectors are compelled to disclose; provided, however,
that upon any such required disclosure, such Inspector shall use his or her best
efforts to obtain reasonable assurances that confidential treatment will be
afforded such information. The Investor agrees that information obtained by it
solely as a result of such inspections (not including any information obtained
from a third party who, insofar as is known to the Investor after reasonable
inquiry, is not prohibited from providing such information by a contractual,
legal or fiduciary obligation to the Company) shall be deemed confidential and
shall not be used for any purposes other than as indicated above or by it as the
basis for any market transactions in the securities of the Company or its
affiliates unless and until such information is made generally available to the
public. The Investor further agrees that it will, upon learning that disclosure
of such Records is sought in a court of competent jurisdiction, give notice to
the Company and allow the Company, at its expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential.

 

(f) The Company shall otherwise comply with all applicable rules and regulations
of the Commission, including, without limitation, compliance with applicable
reporting requirements under the Exchange Act.

 

(g) The Company shall appoint (or shall have appointed) a transfer agent and
registrar for all of the Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement.

 

(h) The Investor shall cooperate with the Company, as reasonably requested by
the Company, in connection with the preparation and filing of any Registration
Statement hereunder. The Company may require the Investor to promptly furnish in
writing to the Company such information as may be required in connection with
such registration including, without limitation, all such information as may be
requested by the Commission or the NASD or any state securities commission and
all such information regarding the Investor, the Registrable Securities held by
the Investor and the intended method of disposition of the Registrable
Securities. The Investor agrees to provide such information requested in
connection with such registration within five (5) business days after receiving
such written request and the Company shall not be responsible for any delays in
obtaining or maintaining the effectiveness of the Registration Statement caused
by the Investor’s failure to timely provide such information.

 

(i) Upon receipt of a Blackout Notice from the Company, the Investor shall
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until (i) the
Company advises the Investor that the Blackout Period has terminated and
(ii) the Investor receives copies of a supplemented or amended prospectus, if
necessary. If so directed by the Company, the Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession (other than
a limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

Section 2.2. Registration Expenses. The Company shall pay all registration
expenses incurred in connection with the Registration Statement (the
“Registration Expenses”), including, without limitation: (i) all registration,
filing, securities exchange listing and fees required by the National
Association of Securities Dealers, (ii) all registration, filing, qualification
and other fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) all word processing,

 

5



--------------------------------------------------------------------------------

duplicating, printing, messenger and delivery expenses, (iv) the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), (v) the fees
and expenses incurred by the Company in connection with the listing of the
Registrable Securities, (vi) reasonable fees and disbursements of counsel for
the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses of any special
audits or comfort letters or costs associated with the delivery by independent
certified public accountants of such special audit(s) or comfort letter(s),
(vii) the fees and expenses of any special experts retained by the Company in
connection with such registration and amendments and supplements to the
Registration Statement and Prospectus, and (viii) premiums and other costs of
the Company for policies of insurance against liabilities arising out of any
public offering of the Registrable Securities being registered. Any fees and
disbursements of underwriters, broker-dealers or investment bankers, including
without limitation underwriting fees, discounts, transfer taxes or commissions,
and any other fees or expenses (including legal fees and expenses) if any,
attributable to the sale of Registrable Securities, shall be payable by each
holder of Registrable Securities pro rata on the basis of the number of
Registrable Securities of each such holder that are included in a registration
under this Agreement.

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1. Indemnification. The Company agrees to indemnify and hold harmless
the Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, and each Person or entity, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, together with the partners, affiliates, officers, directors,
employees and duly authorized agents of such controlling Person or entity
(collectively, the “Controlling Persons”), from and against any loss, claim,
damage, liability, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and costs and expenses of investigating and
defending any such claim) (collectively, “Damages”), joint or several, and any
action or proceeding in respect thereof to which the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and any
Controlling Person, may become subject under the Securities Act or otherwise, as
incurred, insofar as such Damages (or actions or proceedings in respect thereof)
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement, or in any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement relating to the Registrable Securities or arises out of, or are based
upon, any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein under the
circumstances not misleading, and shall reimburse the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and each
such Controlling Person, for any legal and other expenses reasonably incurred by
the Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, or any such Controlling Person, as incurred, in investigating
or defending or preparing to defend against any such Damages or actions or
proceedings; provided, however, that the Company shall not be liable to the
extent that any such Damages arise out of the Investor’s (or any other
indemnified Person’s) (i) failure to send or give a copy of the final prospectus
or supplement (as then amended or supplemented) to the persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such person if such statement or omission was corrected in such final prospectus
or supplement or (ii) written confirmation of the sale of Registrable Securities
purchased in any specific Draw Down prior to the filing of a supplement to the
Prospectus to reflect such Draw Down (provided the Company is in compliance with
its covenants with respect to the filing of such supplement); provided, further,
that the Company shall not be liable to the extent that any such Damages arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, or any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by or

 

6



--------------------------------------------------------------------------------

on behalf of the Investor or any other person who participates as an underwriter
in the offering or sale of such securities, in either case, specifically stating
that it is for use in the preparation thereof. In connection with any
Registration Statement with respect to which the Investor is participating, such
Investor will indemnify and hold harmless, to the same extent and in the same
manner as set forth in the preceding paragraph, the Company, each of its
partners, affiliates, officers, directors, employees and duly authorized agents
of such controlling Person (each a “Company Indemnified Person”) against any
Damages to which any Company Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Damages arise out
of or are based upon (a) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, or in any preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement
relating to the Registrable Securities or arise out of, or are based upon, any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein under the
circumstances not misleading to the extent that such violation occurs in
reliance upon and in conformity with written information furnished to the
Company by the Investor or on behalf of the Investor expressly for use in
connection with such Registration Statement, (b) any failure by the Investor to
comply with prospectus delivery requirements of the Securities Act, the Exchange
Act or any other law or legal requirement applicable to sales under the
Registration Statement, or (c) a written confirmation of the sale of Registrable
Securities purchased by such Investor in any specific Draw Down prior to the
filing of a supplement to the Prospectus to reflect such Draw Down (provided the
Company is in compliance with its covenants with respect to the filing of such
supplement).

 

Section 3.2. Conduct of Indemnification Proceedings. All claims for
indemnification under Section 3.1 shall be asserted and resolved in accordance
with the provisions of Section 9.02 and 9.03 of the Purchase Agreement.

 

Section 3.3. Additional Indemnification. Indemnification similar to that
specified in the preceding paragraphs of this Article 3 (with appropriate
modifications) shall be given by the Company and the Investor with respect to
any registration or other qualification of securities under any federal or state
law or regulation of any governmental authority other than the Securities Act
that is required pursuant to this Agreement. The provisions of this Article III
shall be in addition to any other rights to indemnification, contribution or
other remedies which an Indemnified Party or a Company Indemnified Person may
have pursuant to law, equity, contract or otherwise.

 

To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under this
Article III to the fullest extent permitted by law. However, (a) no contribution
will be made under circumstances where maker of such contribution would not have
been required to indemnify the indemnified party under the fault standards set
forth in this Article III, (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation, and (c) contribution (together with
any indemnification obligations under this Agreement) by any seller of
Registrable Securities will be limited in amount of proceeds received by such
seller from the sale of such Registrable Securities.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1. No Outstanding Registration Rights. Except as otherwise disclosed
in accordance with the Purchase Agreement or in the Commission Documents, the
Company represents and warrants to the Investor that there is not in effect on
the date hereof any agreement by the Company pursuant to which any holders of
securities of the Company have a right to cause the Company to register or
qualify such securities under the Securities Act or any securities or blue sky
laws of any jurisdiction.

 

7



--------------------------------------------------------------------------------

Section 4.2. Term. The registration rights provided to the holders of
Registrable Securities hereunder, and the Company’s obligation to keep the
Registration Statement effective, shall terminate at the earlier of (i) such
time that is two years following the termination of the Purchase Agreement,
(ii) such time as all Registrable Securities have been issued and have ceased to
be Registrable Securities, or (iii) upon the consummation of an “Excluded Merger
or Sale” as defined in the Warrant. Notwithstanding the foregoing, paragraph (d)
of Section 1.1, Article III, Section 4.7, Section 4.8, Section 4.9, Section 4.10
and Section 4.13 shall survive the termination of this Agreement.

 

Section 4.3. Rule 144. The Company will, at its expense, promptly take such
action as holders of Registrable Securities may reasonably request to enable
such holders of Registrable Securities to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act (“Rule 144”), as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission. If at any time the Company is not required to file
such reports, it will, at its expense, forthwith upon the written request of any
holder of Registrable Securities, make available adequate current public
information with respect to the Company within the meaning of paragraph (c)(2)
of Rule 144 or such other information as necessary to permit sales pursuant to
Rule 144. Upon the request of the Investor, the Company will deliver to the
Investor a written statement, signed by the Company’s principal financial
officer, as to whether it has complied with such requirements.

 

Section 4.4. Certificate. The Company will, at its expense, forthwith upon the
request of any holder of Registrable Securities, deliver to such holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s Commission file number, (d) the number of shares of each class of
Stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed the reports required to be
filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.

 

Section 4.5. Amendment And Modification. Any provision of this Agreement may be
waived, provided that such waiver is set forth in a writing executed by both
parties to this Agreement. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Investor. No course
of dealing between or among any Person having any interest in this Agreement
will be deemed effective to modify, amend or discharge any part of this
Agreement or any rights or obligations of any person under or by reason of this
Agreement.

 

Section 4.6. Successors and Assigns; Entire Agreement. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
Company may assign this Agreement at any time in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or similar transaction, without the
consent of the Investor, provided that the successor or acquiring Person or
entity agrees in writing to assume all of the Company’s rights and obligations
under this Agreement. Investor may assign its rights and obligations under this
Agreement only with the prior written consent of the Company, and any purported
assignment by the Investor absent the Company’s consent shall be null and void.
This Agreement, together with the Purchase Agreement and the Warrant(s) sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

8



--------------------------------------------------------------------------------

Section 4.7. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party
hereto.

 

Section 4.8. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be given in
accordance with Section 10.04 of the Purchase Agreement.

 

Section 4.9. Governing Law; Dispute Resolution. This Agreement shall be
construed under the laws of the State of New York. Any dispute arising out of or
relating to this Agreement shall be resolved by means of arbitration pursuant to
the provisions of Article IX of the Purchase Agreement.

 

Section 4.10. Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.

 

Section 4.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument.

 

Section 4.12. Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

Section 4.13. Absence of Presumption. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 

KINGSBRIDGE CAPITAL LIMITED

By:

 

 

--------------------------------------------------------------------------------

   

Maria O’Donoghue

   

Director

TERCICA, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Dr. John A. Scarlett

   

President and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

Exhibit B

 

Form of Warrant



--------------------------------------------------------------------------------

WARRANT

 

THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

OCTOBER 14, 2005

 

Warrant to Purchase up to Two Hundred Sixty Thousand (260,000) shares of Common
Stock of Tercica, Inc. (the “Company”).

 

In consideration for Kingsbridge Capital Limited (the “Investor”) agreeing to
enter into that certain Common Stock Purchase Agreement, dated as of the date
hereof, between the Investor and the Company (the “Agreement”), the Company
hereby agrees that the Investor or any other Warrant Holder (as defined below)
is entitled, on the terms and conditions set forth below, to purchase from the
Company at any time during the Exercise Period (as defined below) up to Two
Hundred Sixty Thousand (260,000) fully paid and nonassessable shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”) at the
Exercise Price (hereinafter defined), as the same may be adjusted from time to
time pursuant to Section 6 hereof. The resale of the shares of Common Stock or
other securities issuable upon exercise or exchange of this Warrant is subject
to the provisions of the Registration Rights Agreement. Capitalized terms used
herein and not otherwise defined shall have the meanings given them in the
Agreement.

 

Section 1. Definitions.

 

“Affiliate” shall mean any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under direct or
indirect common control with any other Person. For the purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the term “controls” and “controlled” have meanings correlative to the
foregoing.

 

“Closing Price” as of any particular day shall mean the closing price per share
of the Company’s Common Stock as reported by Bloomberg L.P. on such day.

 

“Exercise Period” shall mean that period beginning six months after the date of
this Warrant and continuing until (i) the expiration of the five-year period
thereafter, or (ii) a Funding Default, subject in each case to earlier
termination in accordance with Section 6 hereof.



--------------------------------------------------------------------------------

“Exercise Price” as of the date hereof shall mean Thirteen Dollars and Twelve
Cents ($13.12), representing 130% of the average Closing Price of the Common
Stock during the five (5) Trading Days immediately preceding the date of this
Warrant.

 

“Funding Default” shall mean a failure by Investor to accept a Draw Down Notice
made by the Company and to acquire and pay for the Shares in accordance
therewith, provided such Draw Down Notice had been made in accordance with the
terms and conditions of the Agreement (including the satisfaction or waiver of
the conditions to the obligation of the Investor to accept a Draw Down set forth
in Article VII of the Agreement).

 

“Per Share Warrant Value” shall mean the difference resulting from subtracting
the Exercise Price from the average of the Closing Prices on each of the ten
Trading Days immediately preceding the Exercise Date.

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Principal Market” shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the American Stock Exchange or the New York Stock Exchange, whichever is
at the time the principal trading exchange or market for the Common Stock.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Trading Day” shall mean any day other than a Saturday or a Sunday on which the
Principal Market is open for trading in equity securities.

 

“Warrant Holder” shall mean the Investor or any permitted assignee or permitted
transferee of all or any portion of this Warrant.

 

“Warrant Shares” shall mean those shares of Common Stock received upon exercise
of this Warrant.

 

Section 2. Exercise.

 

(a) Method of Exercise. This Warrant may be exercised in whole or in part (but
not as to a fractional share of Common Stock), at any time and from time to time
during the Exercise Period, by the Warrant Holder by surrender of this Warrant,
with the form of exercise attached hereto as Exhibit A completed and duly
executed by the Warrant Holder (the “Exercise Notice”), to the Company at the
address set forth in Section 10.04 of the Agreement, accompanied by payment of
the Exercise Price multiplied by the number of shares of Common Stock for which
this Warrant is being exercised (the “Aggregate Exercise Price”). The latter of
the date on which an Exercise Notice or payment of the Exercise Price (unless
this Warrant is exercised in accordance with Section 2(c) below) is received by
the Company in accordance with this clause (a) shall be deemed an “Exercise
Date.”

 

(b) Payment of Aggregate Exercise Price. Subject to paragraph (c) below, payment
of the Aggregate Exercise Price shall be made by wire transfer of immediately
available funds to an account designated by the Company. If the amount of the
payment received by the Company is less than the Aggregate Exercise Price, the
Warrant Holder will be notified of the deficiency and shall make payment in that
amount within three (3) Trading Days. In the event the payment exceeds the
Aggregate Exercise Price, the Company will refund the excess to the Warrant
Holder within five (5) Trading Days of receipt.



--------------------------------------------------------------------------------

(c) Cashless Exercise. In the event that the Warrant Shares to be received by
the Warrant Holder upon exercise of the Warrant may not be resold pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state laws, the Warrant Holder may, as an alternative to payment
of the Aggregate Exercise Price upon exercise in accordance with paragraph (b)
above, elect to effect a cashless exercise by so indicating on the Exercise
Notice and including a calculation of the number of shares of Common Stock to be
issued upon such exercise in accordance with the terms hereof (a “Cashless
Exercise”). If a registration statement on Form S-3 under the Securities Act of
1933, as amended, or such other form as deemed appropriate by counsel to the
Company for the registration for the resale by the Warrant Holder of (x) the
shares of Common Stock of the Company that may be purchased under the Agreement,
(y) the Warrant Shares, or (z) any securities issued or issuable with respect to
any of the foregoing by way of exchange, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise, has been declared effective by the SEC and
remains effective, the Company may permit or require the Warrant Holder elect to
effect a Cashless Exercise. In the event of a Cashless Exercise, the Warrant
Holder shall receive that number of shares of Common Stock determined by
(i) multiplying the number of Warrant Shares for which this Warrant is being
exercised by the Per Share Warrant Value and (ii) dividing the product by the
average of the Closing Prices on each of the ten Trading Days immediately
preceding the Exercise Date, rounded to the nearest whole share. Upon a cashless
exercise of some or all of this Warrant, the number of Warrant Shares remaining
available for purchase hereunder shall be reduced by the number of Warrant
Shares exercised in such cashless exercise, under the foregoing formula
(notwithstanding that number of shares issued to the Warrant Holder upon such
cashless exercise shall be less than the number of Warrant Shares exercised).

 

(d) Replacement Warrant. In the event that the Warrant is not exercised in full,
the number of Warrant Shares shall be reduced by the number of such Warrant
Shares for which this Warrant is exercised, and the Company, at its expense,
shall forthwith issue and deliver to or upon the order of the Warrant Holder a
new Warrant of like tenor in the name of the Warrant Holder, reflecting such
adjusted number of Warrant Shares.

 

Section 3. Exercise Limitations. The Warrant Holder may not exercise this
Warrant such that the number of Warrant Shares to be received pursuant to such
exercise aggregated with all other shares of Common Stock then owned by the
Warrant Holder beneficially or deemed beneficially owned by the Warrant Holder
would result in (i) the Warrant Holder owning more than 9.9% of all of such
Common Stock as would be outstanding on such Exercise Date, as determined in
accordance with Section 13(d) of the Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (ii) the Company being required to file
any notification or report forms under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

Section 4. Delivery of Warrant Shares.

 

(a) Subject to the terms and conditions of this Warrant, as soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
ten (10) Trading Days thereafter, the Company at its expense will cause to be
issued in the name of and delivered to the Warrant Holder, or as the Warrant
Holder may lawfully direct, a certificate or certificates for, or, to the extent
the Warrant Shares are not restricted securities, make deposit with the
Depositary Trust Company via book-entry of, the number of validly issued, fully
paid and non-assessable Warrant Shares to which the Warrant Holder shall be
entitled on such exercise, together with any other stock or other securities or
property (including cash, where applicable) to which the Warrant Holder is
entitled upon such exercise in accordance with the provisions hereof.



--------------------------------------------------------------------------------

(b) This Warrant may not be exercised as to fractional shares of Common Stock.
In the event that the exercise of this Warrant, in full or in part, would result
in the issuance of any fractional share of Common Stock, then in such event the
Warrant Holder shall receive the number of shares rounded down to the nearest
whole share.

 

Section 5. Representations, Warranties and Covenants of the Company.

 

(a) The Warrant Shares, when issued in accordance with the terms hereof, will be
duly authorized and, when paid for or issued in accordance with the terms
hereof, shall be validly issued, fully paid and non-assessable.

 

(b) The Company shall take all commercially reasonable action and proceedings as
may be required and permitted by applicable law, rule and regulation for the
legal and valid issuance of this Warrant and the Warrant Shares to the Warrant
Holder.

 

(c) The Company has authorized and reserved for issuance to the Warrant Holder
the requisite number of shares of Common Stock to be issued pursuant to this
Warrant. The Company shall at all times reserve and keep available, solely for
issuance and delivery as Warrant Shares hereunder, such shares of Common Stock
as shall from time to time be issuable as Warrant Shares.

 

(d) From the date hereof through the last date on which this Warrant is
exercisable, the Company shall take all steps commercially reasonable to ensure
that the Common Stock remains listed or quoted on the Principal Market.

 

Section 6. Adjustment of the Exercise Price. The Exercise Price and,
accordingly, the number of Warrant Shares issuable upon exercise of the Warrant,
shall be subject to adjustment from time to time upon the happening of certain
events as follows:

 

(a) Reclassification, Consolidation, Merger, Mandatory Share Exchange, Sale or
Transfer.

 

(i) Upon occurrence of any of the events specified in subsection (a)(ii) below
(the “Adjustment Events”) while this Warrant is unexpired and not exercised in
full, the Warrant Holder may in its sole discretion require the Company, or any
successor or purchasing corporation, as the case may be, without payment of any
additional consideration therefor, to execute and deliver to the Warrant Holder
a new Warrant providing that the Warrant Holder shall have the right to exercise
such new Warrant (upon terms not less favorable to the Warrant Holder than those
then applicable to this Warrant) and to receive upon such exercise, in lieu of
each share of Common Stock theretofore issuable upon exercise of this Warrant,
the kind and amount of shares of stock, other securities, money or property
receivable upon such Adjustment Event by the holder of one share of Common Stock
issuable upon exercise of this Warrant had this Warrant been exercised
immediately prior to such Adjustment Event. Such new Warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 6.

 

(ii) The Adjustment Events shall be (1) any reclassification or change of Common
Stock (other than a change in par value, as a result of a subdivision or
combination of Common Stock or in connection with an Excluded Merger or Sale),
(2) any consolidation, merger or mandatory share exchange of the Company with or
into another corporation (other than a merger or mandatory share exchange with
another corporation in which the Company is a continuing corporation and which
does not result in any reclassification or change other than a change in par
value or as a result of a subdivision or combination of Common Stock), other
than (each of the following referred to as an “Excluded Merger or Sale”) a
transaction involving (A) sale of all or substantially all of the assets of the
Company, (B) any



--------------------------------------------------------------------------------

merger, consolidation or similar transaction where the consideration payable to
the shareholders of the Company by the acquiring Person consists substantially
entirely of cash, or where the acquiring Person does not agree to assume the
obligations of the Company under outstanding warrants (including this Warrant).
In the event of an Excluded Merger or Sale, if the surviving, successor or
purchasing Person does not agree to assume the obligations under this Warrant,
then the Company shall deliver a notice to the Warrant Holder at least 10 days
before the consummation of such Excluded Merger or Sale, the Warrant Holder may
exercise this Warrant at any time before the consummation of such Excluded
Merger or Sale (and such exercise may be made contingent upon the consummation
of such Excluded Merger or Sale), and any portion of this Warrant that has not
been exercised before consummation of such Excluded Merger or Sale shall
terminate and expire, and shall no longer be outstanding.

 

(b) Subdivision or Combination of Shares. If the Company, at any time while this
Warrant is unexpired and not exercised in full, shall subdivide its Common
Stock, the Exercise Price shall be proportionately reduced as of the effective
date of such subdivision, or, if the Company shall take a record of holders of
its Common Stock for the purpose of so subdividing, as of such record date,
whichever is earlier. If the Company, at any time while this Warrant is
unexpired and not exercised in full, shall combine its Common Stock, the
Exercise Price shall be proportionately increased as of the effective date of
such combination, or, if the Company shall take a record of holders of its
Common Stock for the purpose of so combining, as of such record date, whichever
is earlier.

 

(c) Stock Dividends. If the Company, at any time while this Warrant is unexpired
and not exercised in full, shall pay a dividend or other distribution in shares
of Common Stock to all holders of Common Stock, then the Exercise Price shall be
adjusted, as of the date the Company shall take a record of the holders of its
Common Stock for the purpose of receiving such dividend or other distribution
(or if no such record is taken, as at the date of such payment or other
distribution), to that price determined by multiplying the Exercise Price in
effect immediately prior to such payment or other distribution by a fraction:

 

1. the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and

 

2. the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.

 

The provisions of this subsection (c) shall not apply under any of the
circumstances for which an adjustment is provided in subsections (a) or (b).

 

(d) Liquidating Dividends, Etc. If the Company, at any time while this Warrant
is unexpired and not exercised in full, makes a distribution of its assets or
evidences of indebtedness to the holders of its Common Stock as a dividend in
liquidation or by way of return of capital or other than as a dividend payable
out of earnings or surplus legally available for dividends under applicable law
or any distribution to such holders made in respect of the sale of all or
substantially all of the Company’s assets (other than under the circumstances
provided for in the foregoing subsections (a) through (c)), then the Warrant
Holder shall be entitled to receive upon exercise of this Warrant in addition to
the Warrant Shares receivable in connection therewith, and without payment of
any consideration other than the Exercise Price, the kind and amount of such
distribution per share of Common Stock multiplied by the number of Warrant
Shares that, on the record date for such distribution, are issuable upon such
exercise of the Warrant (with no further adjustment being made following any
event which causes a subsequent adjustment in the number of Warrant Shares
issuable), and an appropriate provision therefor shall be made a part of any
such distribution. The value of a distribution that is paid in other than cash
shall be determined in good faith by the Board of Directors of the Company.
Notwithstanding the foregoing, in



--------------------------------------------------------------------------------

the event of a proposed dividend in liquidation or distribution to the
shareholders made in respect of the sale of all or substantially all of the
Company’s assets, the Company shall deliver a notice to the Warrant Holder at
least 10 days before the consummation of such event, the Warrant Holder may
exercise this Warrant at any time before the consummation of such event (and
such exercise may be made contingent upon the consummation of such event), and
any portion of this Warrant that has not been exercised before consummation of
such event shall terminate and expire, and shall no longer be outstanding.

 

Section 7. Notice of Adjustments. Whenever the Exercise Price or number of
Warrant Shares shall be adjusted pursuant to Section 6 hereof, the Company shall
promptly prepare a certificate signed by its Chief Executive Officer or Chief
Financial Officer setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Company’s
Board of Directors made any determination hereunder), and the Exercise Price and
number of Warrant Shares purchasable at that Exercise Price after giving effect
to such adjustment, and shall promptly cause copies of such certificate to be
sent by overnight courier to the Warrant Holder.

 

Section 8. No Impairment. The Company will not, by amendment of its Articles or
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
dissolution or issue or sale of securities, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrant Holder against impairment. Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, and
(b) will take all such action as may be reasonably necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares on the exercise of this Warrant.

 

Section 9. Rights As Stockholder. Except as set forth in Section 6 above, prior
to exercise of this Warrant, the Warrant Holder shall not be entitled to any
rights as a stockholder of the Company with respect to the Warrant Shares,
including (without limitation) the right to vote such shares, receive dividends
or other distributions thereon or be notified of stockholder meetings.

 

Section 10. Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of the
Warrant and, in the case of any such loss, theft or destruction of the Warrant,
upon delivery of an indemnity agreement or security reasonably satisfactory in
form and amount to the Company or, in the case of any such mutilation, on
surrender and cancellation of such Warrant, the Company at its expense will
execute and deliver, in lieu thereof, a new Warrant of like tenor.

 

Section 11. Choice of Law. This Warrant shall be construed under the laws of the
State of New York.

 

Section 12. Entire Agreement; Amendments. Except for any written instrument
concurrent or subsequent to the date hereof executed by the Company and the
Investor, this Warrant and the Agreement contain the entire understanding of the
parties with respect to the matters covered hereby and thereby. No provision of
this Warrant may be waived or amended other than by a written instrument signed
by the party against whom enforcement of any such amendment or waiver is sought.

 

Section 13. Restricted Securities.

 

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act of
1933, as amended, (the “Securities Act”) in



--------------------------------------------------------------------------------

reliance upon the provisions of Section 4(2) thereof and Regulation D thereof,
and/or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to this Warrant. This Warrant
and the Warrant Shares issuable upon exercise of this Warrant may not be resold
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act of 1933 and applicable state
laws. The Company shall have no obligation to register the Warrant or the
Warrant Shares except as explicitly set forth in that certain Registration
Rights Agreement entered into between Investor and Company on even date hereof.

 

(b) Legend. Any replacement Warrants issued pursuant to Section 2 and Section 10
hereof and, unless a registration statement has been declared effective by the
SEC in accordance with the Securities Act of 1933, as amended, with respect
thereto, any Warrant Shares issued upon exercise hereof, shall bear the
following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

(c) No Other Legend or Stock Transfer Restrictions. No legend other than the one
specified in Section 13(b) has been or shall be placed on the share certificates
representing the Warrant Shares and no other instructions or “stop transfer
orders” (so called “stock transfer restrictions”) or other restrictions have
been or shall be given to the Company’s transfer agent with respect thereto
other than as expressly set forth in this Section 13.

 

(d) Assignment. Assuming the conditions of Section 13(a) above regarding
registration or exemption have been satisfied, the Warrant Holder may sell,
transfer, assign, pledge or otherwise dispose of this Warrant (each of the
foregoing, a “Transfer”), in whole or in part, but only to an Affiliate of the
Warrant Holder. The Warrant Holder shall deliver a written notice to Company,
substantially in the form of the Assignment attached hereto as Exhibit B,
indicating the person or persons to whom the Warrant shall be Transferred and
the respective number of warrants to be Transferred to each assignee. The
Company shall effect the Transfer within ten (10) days, and shall deliver to the
Transferee(s) designated by the Warrant Holder a Warrant or Warrants of like
tenor and terms for the appropriate number of shares. In connection with and as
a condition of any such proposed Transfer, the Company may require (i) the
Warrant Holder to provide an opinion of counsel to the Warrant Holder in form
and substance



--------------------------------------------------------------------------------

reasonably satisfactory to the Company to the effect that the proposed Transfer
complies with all applicable federal and state securities laws and (ii) any such
Transferee to provide customary representations and warranties attendant to the
acquisition of unregistered securities, including without limitation the
Transferee’s investment intent and status as an “accredited investor” within the
meaning of Regulation D.

 

(e) Investor’s Compliance. Nothing in this Section 13 shall affect in any way
the Investor’s obligations under any agreement to comply with all applicable
securities laws upon resale of the Common Stock.

 

Section 14. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be given in
accordance with Section 10.04 of the Agreement.

 

Section 15. Miscellaneous. This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. The headings in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.

 

Section 16. Company Call Right.

 

(a) If a Funding Default occurs, the Company shall have the right to demand the
surrender of this Warrant or any remaining portion thereof, Shares and/or cash
from the Investor as follows (the “Call Right”):

 

(i) If the Investor has not previously exercised this Warrant in full, then the
Company shall have a right to demand the surrender of this Warrant, or remaining
portion thereof, from the Investor without compensation, and the Investor shall
promptly surrender this Warrant, or remaining portion thereof. Following such
demand for surrender, this Warrant shall automatically be deemed to have been
canceled and shall have no further force or effect.

 

(ii) If, prior to receiving a Call Right Notice, the Investor has previously
exercised this Warrant with respect to some or all of the Warrant Shares, and
the Investor has not previously sold such Warrant Shares, then Company shall
have a right to purchase from the Investor that number of shares of Common Stock
equal to the number of shares of Common Stock issued in connection with the
exercise(s) of the Warrant, at a repurchase price per share equal to the price
per share paid by the Investor in connection with such exercise(s). For greater
certainty, (a) if Warrant Shares were exercised for cash, the purchase price per
share under the Call Right shall be equal to the Exercise Price, (b) if Warrant
Shares were exercised on a cashless exercise basis, the purchase price per share
for such Warrant Shares under the Call Right shall be zero, and (c) if such
Warrant Shares were exercised on both a cash and cashless exercise basis, the
purchase price per share under the Call Right shall be equal to the total amount
of cash paid in connection with such cash exercise(s) divided by the total
number of shares of Common Stock issued in connection with all exercises of the
Warrant (whether on a cash or cashless basis).

 

(iii) If, prior to receiving a Call Right Notice, the Investor has previously
exercised this Warrant with respect to some or all of the Warrant Shares, and
the Investor subsequently sold such Warrant Shares, then the Investor shall
remit to the Company the excess, if any, of (x) the proceeds received by
Investor through the sale of such Warrant Shares, over (y) the aggregate
Exercise Price for



--------------------------------------------------------------------------------

such Warrant Shares. In the event that the Investor obtained such Warrant Shares
through a Cashless Exercise, then the Investor shall instead remit to the
Company all proceeds received by the Investor through the sale of such Warrant
Shares. For the avoidance of doubt, in the event that the Investor has sold some
or all of the Warrant Shares prior to receiving a Call Right Notice, then the
right set forth in this paragraph (iii) shall constitute the sole Call Right of
the Company with respect to such Warrant Shares which have been sold.

 

(b) Company may exercise the Call Right by delivering a notice (the “Call Right
Notice”) to Investor within thirty (30) days after the occurrence of a Funding
Default. On the tenth (10th) business day following delivery of the Call Right
Notice to Investor, Company shall tender the purchase price, if any, and
Investor shall tender shares of Common Stock, if any, to be sold to Company
pursuant to the Call Right Notice, immediately following which Company and
Investor shall consummate such purchase and sale. The Call Right shall survive
both the assignment of the Warrant by the Investor and the disposition of the
Warrant Shares by the Investor following exercise of the Warrant.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant was duly executed by the undersigned, thereunto
duly authorized, as of the date first set forth above.

 

TERCICA, INC. By:  

 

--------------------------------------------------------------------------------

    Dr. John A. Scarlett     President and Chief Executive Officer

 

Investor acknowledges and agrees to the terms and conditions of this Warrant.

 

KINGSBRIDGE CAPITAL LIMITED By:  

 

--------------------------------------------------------------------------------

    Maria O’Donoghue     Director



--------------------------------------------------------------------------------

EXHIBIT A TO THE WARRANT

 

EXERCISE FORM

 

TERCICA, INC.

 

The undersigned hereby irrevocably exercises the right to purchase
                     shares of Common Stock of Tercica, Inc., a Delaware
corporation, evidenced by the attached Warrant, and (CIRCLE EITHER (i) or (ii))
(i) tenders herewith payment of the Aggregate Exercise Price with respect to
such shares in full, in the amount of $            , in cash, by certified or
official bank check or by wire transfer for the account of the Company or
(ii) elects, pursuant to Section 2(c) of the Warrant, to convert such Warrant
into shares of Common Stock of Tercica, Inc. on a cashless exercise basis, all
in accordance with the conditions and provisions of said Warrant, and, in
accordance with the calculations attached hereto, has calculated that
                     shares of Common Stock of Tercica are issuable upon such
cashless exercise.

 

The undersigned requests that stock certificates for such Warrant Shares be
issued, and a Warrant representing any unexercised portion hereof be issued,
pursuant to this Warrant, in the name of the registered Warrant Holder and
delivered to the undersigned at the address set forth below.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Registered Holder

Name of Registered Holder (Print)

 

--------------------------------------------------------------------------------

Address



--------------------------------------------------------------------------------

EXHIBIT B TO THE WARRANT

 

ASSIGNMENT

 

(To be executed by the registered Warrant Holder desiring to transfer the
Warrant)

 

FOR VALUED RECEIVED, the undersigned Warrant Holder of the attached Warrant
hereby sells, assigns and transfers unto the persons below named the right to
purchase                      shares of Common Stock of Tercica, Inc. (the
“Company”) evidenced by the attached Warrant and does hereby irrevocably
constitute and appoint                      attorney to transfer the said
Warrant on the books of the Company, with full power of substitution in the
premises.

 

Dated:

 

--------------------------------------------------------------------------------

Signature

Fill in for new Registration of Warrant:

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

Please print name and address of assignee

(including zip code number)



--------------------------------------------------------------------------------

Exhibit C

 

Officer’s Certificate

 

I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Tercica, Inc. (the “Company”)
issuable in connection with the Draw Down Notice, dated
                             (the “Notice”) attached hereto and delivered
pursuant to Article III of the Common Stock Purchase Agreement, dated
October 14, 2005 (the “Agreement”), by and between the Company and the Investor,
as follows:

 

1. I am the duly elected [OFFICER] of the Company.

 

2. The representations and warranties of the Company set forth in Article IV of
the Agreement are true and correct in all material respects as though made on
and as of the date hereof (except for such representations and warranties that
are made as of a particular date).

 

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.

 

4. In accordance with the prior request and agreement of the Investor, the
Shares issuable in respect of the Notice will be delivered without restrictive
legend via book entry through the Depositary Trust Company to an account
designated by the Investor.

 

The undersigned has executed this Certificate this      day of
                    , 200[  ].

 

 

--------------------------------------------------------------------------------

Name:

Title: